Case 2:17-cv-00623-JRG-RSP Document 13 Filed 08/24/20 Page 1 of 2 PageID #: 43



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     MARSHALL DIVISION

JAMIE LEE BLEDSOE, #02150627                     §

VS.                                              §                 CIVIL ACTION NO. 2:17cv623

DISCIPLINARY BOARD, ET AL.                       §

                                    ORDER OF DISMISSAL
       Petitioner Jamie Lee Bledsoe, a prisoner within the Texas Department of Criminal Justice

proceeding pro se and in forma pauperis, filed this federal petition for a writ of habeas corpus.

The petition was referred to United States Magistrate Judge, the Honorable Roy S. Payne, for

findings of fact, conclusions of law, and recommendations for the disposition of the petition.

       On May 12, 2020, Judge Payne issued a Report, (Dkt. #11), recommending that Petitioner’s

habeas claims be denied, with prejudice, and that Petitioner be denied a certificate of appealability

sua sponte as to those claims. Further, Judge Payne recommended that Petitioner non-habeas

claims be dismissed, without prejudice. A copy of this Report was sent to Petitioner at his address,

with an acknowledgment card. The docket reflects that Petitioner received a copy of the Report

on May 15, 2020, (Dkt. #12). However, to date, no objections have been filed and Petitioner has

not communicated with the Court since February 2018.

       Because objections to Judge Payne’s Report have not been filed, Petitioner is barred from

de novo review by the District Judge of those findings, conclusions, and recommendations and,

except upon grounds of plain error, from appellate review of the unobjected-to proposed factual

findings and legal conclusions accepted and adopted by the district court. Douglass v. United

Services Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).



                                                 1
Case 2:17-cv-00623-JRG-RSP Document 13 Filed 08/24/20 Page 2 of 2 PageID #: 44



        The Court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.

Upon such review, the Court has determined that the Report of the Magistrate Judge is correct. See

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243

(1989) (holding that where no objections to a Magistrate Judge’s Report are filed, the standard of

review is “clearly erroneous, abuse of discretion and contrary to law.”). Accordingly, it is

        ORDERED that the Report of the United States Magistrate Judge, (Dkt. #11), is

ADOPTED as the opinion of the Court. Further, it is

        ORDERED that Petitioner Bledsoe’s habeas claims are DENIED, with prejudice.
     .
Petitioner is DENIED a certificate of appealability sua sponte with respect to those habeas claims.

Moreover, it is

        ORDERED that Petitioner’s non-habeas claims are DISMISSED, without prejudice.

Finally, it is

        ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED as moot.

        So ORDERED and SIGNED this 24th day of August, 2020.




                                                          ____________________________________
                                                          RODNEY GILSTRAP
                                                          UNITED STATES DISTRICT JUDGE




                                                2
